     Case 1:20-cv-00306-AWI-SKO Document 21 Filed 07/01/20 Page 1 of 3


 1   WRIGHT, FINLAY & ZAK, LLP
     Joan C. Spaeder-Younkin, Esq., SBN 192235
 2
     Ryan Thomason, Esq., SBN 325621
 3   4665 MacArthur Court, Suite 200
     Newport Beach, CA 92660
 4
     Tel: (949) 477-5050; Fax: (949) 608-9142
 5
     Attorneys for Defendant, WILMINGTON TRUST, NATIONAL ASSOCIATION, not
 6
     in its individual capacity, but solely as trustee for MFRA TRUST 2016-1
 7
 8
 9                                UNITED STATES DISTRICT COURT

10                               EASTERN DISTRICT OF CALIFORNIA
11                                                    Case No.: 1:20−CV−00306−AWI−SKO
12   MARIA NINO, an individual,
                                                      Removed From Kern County Superior Court
13                  Plaintiff,                        Case No. BCV-20-100148
            vs.
14
                                                      [PROPOSED] ORDER TO EXPUNGE LIS
15   WELLS FARGO BANK, N.A., S/B/M TO                 PENDENS DUE TO DISMISSAL
     WELLS FARGO BANK SOUTHWEST,
16   N.A., a national association, formerly known     [Code of Civil Procedure section 405.50]
     as WACHOVIA MORTGAGE, FSB, a
17
     national association, formerly known as
18   WORLD SAVINGS BANK, FSB, a national
     association; WILMINGTON TRUST, N.A.,
19   AS TRUSTEE OF MFRA TRUST 2016-1
     C/O MFRESIDENTIAL ASSETS I, LLC, a
20
     Delaware Corporation; All Persons
21   Unknown, Claiming Any Legal Or Equitable
     Right, Title, Estate, Lien, Or Interest In The
22   Property Described In The Complaint
     Adverse To Plaintiffs Title, Or Any Cloud
23
     On Plaintiffs Title Thereto; and DOES 1
24   through 25, inclusive,

25                  Defendant.
26
27          TO ALL PARTIES, INCLUDING BUT NOT LIMITED TO, ALL PERSONS

28   DEALING WITH OR AFFECTED BY THE CONTENTS CONTAINED AND SET FORTH
     IN THIS INSTRUMENT:


                                               1
                                  ORDER TO EXPUNGE LIS PENDENS
     Case 1:20-cv-00306-AWI-SKO Document 21 Filed 07/01/20 Page 2 of 3


 1          On June 10, 2020, pursuant to the Stipulation of the Parties [Dkt. No. 18], this Court
 2   confirmed the dismissal of the case and concurrently ordered Plaintiff to remove and expunge
 3   the Notice of Pendency of Action recorded on January 31, 2020, Instrument Number
 4   000220014046 in the Office of the County Recorder of the County of Kern, California for the
 5   real property commonly known as 700 E. 3RD Street, Bakersfield, California 93307,
 6   Assessor’s Parcel Number 139-294-26-00-0 (“Lis Pendens”). [Dkt. No. 19.] Plaintiff was to
 7   have done so by June 25, 2020. [Dkt. No. 19.] Plaintiff has not complied with the Court’s
 8   Order. Accordingly, good cause appearing,
 9          IT IS HEREBY ORDERED AS FOLLOWS:
10          1.      The Notice of Pendency of Action recorded on January 31, 2020, Instrument
11   Number 000220014046 in the Office of the County Recorder of the County of Kern, California
12   for the real property commonly known as 700 E. 3RD Street, Bakersfield, California 93307,
13   Assessor’s Parcel Number 139-294-26-00-0 is hereby EXPUNGED.
14          2.      The real property which is the subject matter of this Release and Withdrawal of
15   Lis Pendens as identified herein is the real property commonly known as and located at 700 E.
16   3RD Street, Bakersfield, California 93307 (the “Property”), Assessor’s Parcel Number 139-294-
17   26-00-0, which property is legally described as follows:
18               All that certain real property situated in the County of Kern, State of
19               California, described as follows:

20               All that portion of the North half of the Southwest Quarter of Section 32,
                 Township 29 South, Range 28 East, M.D.M., In the County of Kern, State
21               of California, as per the Official Plat thereof on file in the Office of the
22               Surveyor General, described as follows:

23               Beginning at a point which bears North 89° 33ˊ East, 2026.55 feet from a
                 point on the West line of said Section, which bears North 0° 12ˊ East,
24               1944.9 feet from the Southwest corner of Section 32;
25
                 Thence North 89° 33ˊ East, 120 feet;
26
                 Thence North 0° 16ˊ East, 202.12 feet to the Southeast corner of Lot 48 of
27
                 Tract 1271; as per map recorded August 29, 1945 in Book 5 Pages 108 and
28               109 of Maps, In the Office of the County Recorder of Kern County;



                                             2
                                ORDER TO EXPUNGE LIS PENDENS
     Case 1:20-cv-00306-AWI-SKO Document 21 Filed 07/01/20 Page 3 of 3


 1                 Thence 89° 33ˊ West along the South Line of said Lot 48, a distance of 120
                   feet to the Southwest corner thereof,
 2
 3                 Thence South 0° 16ˊ West 202.12 feet to the point of beginning.

 4                 Excepting therefrom the East 58 feet of South 200 feet thereof.
 5                 Also excepting therefrom a strip of land along the South line thereof, 25 feet
 6                 wide to be used for road purposes.

 7            3.     Pursuant to California Code of Civil Procedure § 405.60, upon the expiration of
 8   the time provided under California Code of Civil Procedure § 405.39, the Notice of Pendency
 9   of Action /Lis Pendens shall not constitute constructive or actual notice of any matter contained
10   in it, or of any matters relating to this action, or create any duty of inquiry in any person dealing
11   with the real property described in the Notice after the date of recordation of this Order.
12
13
     IT IS SO ORDERED.
14
15   Dated:    July 1, 2020
                                                  SENIOR DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28



                                               3
                                  ORDER TO EXPUNGE LIS PENDENS
